UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4331


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WAYNE DOUGLAS WILSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:07-cr-00057-F-l)


Submitted:    March 25, 2009                   Decided:    April 24, 2009


Before KING and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William L. Davis, III, Lumberton, North Carolina, for Appellant.
Anne Margaret Hayes, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne Douglas Wilson was convicted after a jury trial

of possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g)(1) (2006), and was sentenced to 96 months in

prison.    Wilson timely appealed.

            Counsel for Wilson filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal.                    Wilson was given an

opportunity to file a pro se supplemental brief, but has not

done so.    Finding no reversible error, we affirm.

            We have reviewed the record and conclude the district

court did not err in denying trial counsel’s motion for judgment

of acquittal alleging insufficiency of the evidence.                   This court

reviews de novo a district court’s denial of a Fed. R. Crim. P.

29 motion.     United States v. Alerre, 430 F.3d 681, 693 (4th Cir.

2005).     In conducting such a review, the court must sustain a

guilty    verdict    if,    viewing   the      evidence    in    the   light     most

favorable     to    the    prosecution,       the   verdict     is   supported    by

substantial evidence.         United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc).            Substantial evidence is “evidence

that a reasonable finder of fact could accept as adequate . . .

to support a conclusion of defendant’s guilt beyond a reasonable

doubt.”     United States v. Osborne, 514 F.3d 377, 385 (4th Cir.)

(internal quotation marks and citation omitted), cert. denied,

                                          2
128 S. Ct. 2525 (2008).                  In evaluating the sufficiency of the

evidence, we do not review the credibility of the witnesses and

assume     that     the     jury       resolved       all       contradictions        in    the

testimony in favor of the Government.                       United States v. Brooks,

524 F.3d 549, 563 (4th Cir.), cert. denied, 129 S. Ct. 519

(2008).

              To sustain a conviction for 18 U.S.C. § 922(g)(1), the

Government must prove:              “(1) the defendant previously had been

convicted     of    a     crime    punishable         by    a    term    of    imprisonment

exceeding     one       year;     (2)    the     defendant        knowingly         possessed,

transported,       shipped,       or     received,       the     firearm;     and     (3)   the

possession was in or affecting commerce, because the firearm had

travelled in interstate or foreign commerce.”                            United States v.

Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).                                Here, the

Government and counsel stipulated to the facts that Wilson had

been previously convicted of a felony and that his right to

possess a firearm had not been restored.                         Two officers testified

that   they    observed         Wilson    with     the     firearm      in    his    hand   and

Wilson also made a statement to police confirming that he had

the gun.      Finally, the requisite interstate commerce element of

the    offense      was     established          by    evidence         the    firearm      and

ammunition were manufactured in Ohio, Illinois, and Nebraska,

and were recovered in North Carolina.                          Because the evidence of



                                               3
Wilson’s guilt was overwhelming, the district court did not err

in denying the motion for judgment of acquittal.

               Further, a review of the sentencing transcript and the

presentence      investigation    (“PSR”)      report   reveals    no    error   in

sentencing.        When determining a sentence, the district court

must    calculate    the    appropriate      advisory   guidelines      range    and

consider it in conjunction with the factors set forth in 18

U.S.C. § 3553(a) (2006).         Gall v. United States, 128 S. Ct. 586,

596 (2007).       Appellate review of a district court’s imposition

of a sentence, “whether inside, just outside, or significantly

outside the [g]uidelines range,” is for abuse of discretion.

Id. at 591.         Sentences within the applicable guidelines range

may be presumed by the appellate court to be reasonable.                   United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

               The district court followed the necessary procedural

steps     in     sentencing     Wilson,       appropriately       treating       the

guidelines as advisory, properly calculating and considering the

applicable guidelines range, and weighing the relevant § 3553(a)

factors.       The court adopted the PSR and found that, in light of

Wilson’s significant criminal history, a 96-month sentence was

appropriate.         Furthermore,       Wilson’s   sentence,      which    is     no

greater    than     the    applicable    guidelines     range   and     below    the

statutory maximum of ten years, 18 U.S.C. § 924(a)(2) (2006),

may be presumed reasonable.         Thus, we conclude that the district

                                         4
court    did    not    abuse     its     discretion           in    imposing      the     chosen

sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                 This court

requires that counsel inform Wilson, in writing, of the right to

petition    the     Supreme      Court    of       the    United      States      for   further

review.        If   Wilson      requests       that       a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may      move   in    this    court       for      leave    to   withdraw       from

representation.        Counsel’s motion must state that a copy thereof

was served on Wilson.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately             presented     in   the     materials

before    the    court     and    argument         would      not    aid    the    decisional

process.

                                                                                        AFFIRMED




                                               5